  4:18-cv-03142-RGK-SMB Doc # 35 Filed: 12/02/19 Page 1 of 2 - Page ID # 260



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 JOHN DOE,                                         )              CASE NO. 4:18cv3142
                                                   )
                        Plaintiff,                 )
                                                   )                 UNOPPOSED
        v.                                         )             MOTION TO CONTINUE
                                                   )
 UNIVERSITY OF NEBRASKA, UNIVERSITY                )
 OF NEBRASKA BOARD OF REGENTS, JAKE                )
 JOHNSON, LAURIE BELLOWS, MEAGAN                   )
 COUNLEY, TONI ANAYA,                              )
                                                   )
                        Defendants.                )

       COME NOW University of Nebraska, University of Nebraska Board of Regents, Jake

Johnson, Laurie Bellows, Meagan Counley, and Toni Anaya (collectively, “Defendants”) by and

through their undersigned counsel, and respectfully request that the following deadline be

extended:

       1. Motion for Summary Judgment on Qualified Immunity for two weeks from December

             4, 2019 to December 18, 2019; and

       2. Plaintiff does not object to the extension of this deadline.

       WHEREFORE, Defendants respectfully request that this Court extend the above deadline

as requested herein.

       Dated this 2nd day of December, 2019.

                                                       UNIVERSITY OF NEBRASKA, UNIVERSITY
                                                       OF NEBRASKA BOARD OF REGENTS,
                                                       JAKE JOHNSON, LAURIE BELLOWS,
                                                       MEAGAN COUNLEY, TONI ANAYA,
                                                       Defendants

                                             By:       /s/ Lily Amare
                                                       Susan K. Sapp #19121
                                                       Lily Amare #25735
                                                       Cline Williams Wright
                                                         Johnson & Oldfather, L.L.P.
                                                       1900 U.S. Bank Building
                                                       233 South13th Street
                                                       Lincoln, NE 68508
                                                       (402) 474-6900
                                                       ssapp@clinewilliams.com
                                                       lamare@clinewilliams.com
   4:18-cv-03142-RGK-SMB Doc # 35 Filed: 12/02/19 Page 2 of 2 - Page ID # 261



                                                            AND

                                                     Bren H. Chambers, #23150
                                                     Associate General Counsel
                                                     University of Nebraska
                                                     3835 Holdrege Street
                                                     Lincoln, NE 68583-0745
                                                     402-472-1201
                                                     bchambers@nebraska.edu

                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I electronically filed the foregoing with the
Clerk of the U.S. District Court for the District of Nebraska using the CM/ECF system, which
will send notification of such filing to all parties who have entered an appearance in this case.

 Roger D. Moore                                    Matthew Donnelly
 REHM, BENNETT, MOORE                              Petefish, Immel, Hird, Johnson,
  REHM & OCKANDER, P.C., L.L.O.                     Leibold & Sloan, LLP
 3701 Union Drive, #200                            842 Louisiana Street
 Lincoln, NE 68516                                 Lawrence, KS 66044
 rmoore@rehmlaw.com                                mdonnelly@petefishlaw.com



                                                     /s/ Lily Amare
                                                     Lily Amare




4818-0758-1358, v. 1




                                               2
